OPINION — AG — ** COUNTY COMMISSIONERS — SPECIAL ELECTION — LIQUOR BY THE DRINK — PETITIONS ** IN THE ABSENCE OF APPROPRIATE ENABLING LEGISLATION, A BOARD OF COUNTY COMMISSIONERS CANNOT SUBMIT TO THE PEOPLE OF ITS COUNTY AT ANY REGULAR OR SPECIAL ELECTION THE QUESTION OF WHETHER LIQUOR BY THE DRINK SHOULD BE ALLOWED. (AUTHORITY, STATE QUESTION, PROCEDURE) CITE: 19 Ohio St. 339 [19-339], 19 Ohio St. 3 [19-3], 19 Ohio St. 382 [19-382], ARTICLE XXVII, ARTICLE XXVIII, SECTION 1, ARTICLE XXVIII, SECTION 3, ARTICLE XXVIII, SECTION 4, ARTICLE XXVIII, SECTION 5, ARTICLE XXVIII, SECTION 6, ARTICLE XXVIII, SECTION 7, ARTICLE XXVIII, SECTION 10 (THOMAS L. SPENCER)  SEE: OPINION NO. 87-002 (1987)